Exhibit 99.1 INVESTOR CONTACT: MEDIA CONTACTS: Elan Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Elan Miriam Mason Ph: 650-278-7113 or Mary Stutts Ph: 650-823-5255 (on-site) Biogen Idec Eric Hoffman Ph: 617-679-2812 Biogen Idec Jennifer Neiman Ph: 617-914-1201 SUBSET DATA FROM TWO RANDOMIZED PHASE 3 TRIALS SHOW TYSABRI SIGNIFICANTLY REDUCES RATES OF HOSPITALIZATION IN PATIENTS WTH MODERATE-TO-SEVERE CROHN’S DISEASE Dublin, Ireland; San Diego – October 27, 2009 – Elan Corporation, plc (NYSE: ELN) and Biogen Idec (NASDAQ:
